Citation Nr: 1629394	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  11-00 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to October 21, 2015, excluding the period covered by a temporary total rating.

2. Entitlement to an increased rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) since October 21, 2015.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1990 to June 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes the RO denied service connection for chronic fatigue syndrome in December 2004 and the Veteran submitted a subsequent claim to reopen and a timely notice of disagreement. However, during the course of the appeal the RO granted service connection for the Veteran's chronic fatigue syndrome in a November 2015 rating decision. As this constitutes a full grant of benefits sought on appeal the issue is not relevant. AB v. Brown, 6 Vet. App. 35 (1993). 

The RO granted an increased rating of 50 percent for the Veteran's PTSD in a November 2015 rating decision. As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

By way of a June 2012 rating decision, a temporary total disability evaluation (100 percent) for PTSD was assigned from January 31, 2012 to March 31, 2012, and thereafter his PTSD evaluation remained at a 30 percent rating effective April 1, 2012. 

The Board remanded the issues on appeal for additional development in August 2015. The directives having been substantially complied with the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, private treatment records indicate the Veteran is no longer employed due to his service-connected disabilities. In addition, the Veteran filed a formal claim for TDIU in February 2016. Based on these records, and for reasons explained in further detail below, the Board finds that the issue of entitlement to TDIU has been raised by the record. The title page has been updated accordingly.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire initial rating period on appeal, the Veteran's PTSD has been characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, difficulty sleeping, irritability, anger, anxiety, depression, isolative behavior, low motivation and energy, lack of concentration and difficulty establishing and maintaining effective work and social relationships.



CONCLUSIONS OF LAW

1.  Prior to October 21, 2015, the criteria for an initial 50 percent rating for PTSD, but no higher, are met. 38 U.S.C.A. §§ 1155, 5107, 5110(b) (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  PTSD is no more than 50 percent disabling.  38 U.S.C.A. §§ 1155, 5107, 5110(b) (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service VA and pertinent private treatment records.

The Veteran was also afforded various examinations as to PTSD on appeal. As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disabilities in relation to the pertinent rating criteria, they are adequate for adjudication purposes.

The case was previously before the Board in August 2015, and was remanded for additional development to obtain outstanding VA and private treatment records and a VA examination to determine the current nature and severity of the Veteran's service-connected PTSD. The Veteran was notified in September 2015, to identify any relevant treatment records from private medical providers. See September 14, 2015 VA correspondence. VA treatment records from Salisbury VAMC from July 2008 forward and from Fayetteville VAMC from December 2009 forward have been associated with the claims file. A VA examination and opinion was provided in September 2015. A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims herein decided on appeal are thus ready to be considered on the merits.

II. Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, the Veteran has already been assigned staged ratings for the disability. Accordingly, the Board will discuss the propriety of the ratings at each stage, and whether additional staged ratings is warranted.   

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

III. Analysis

The Veteran contends that he is entitled to a rating in excess of 30 percent for his service connected PTSD from November 23, 2005 forward, and a rating in excess of 50 percent. The Board will address the ratings from November 23, 2005 forward, excluding periods which the Veteran was awarded a temporary total rating. 

A. From November 23, 2005 forward

The Veteran's PTSD is rated as 30 percent disabling prior to October 21, 2015 and rated as 50 percent disabling from October 21, 2015 forward, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. This Diagnostic Code provides that PTSD should be rated under the general rating formula for evaluating psychiatric disabilities other than eating disorders. 

Under the general formula, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV),GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the recently updated "DSM-5." As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case. However, according to the DSM-5, clinicians do not typically assess GAF scores. The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability. Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a) (2015).  

Lay statements from the Veteran, family and friends note he often isolates preferring not to be around others, is impatient, and has a difficult time sleeping. See January and February 2006 statements. The Veteran's wife reported changes in the Veteran in recent years regarding visiting friends and family, and preferring to isolate himself in the house and his increased symptoms of depression. See February 2006 statement.  In June 2009 the Veteran reported experiencing panic attacks more than once a week and continued difficulty maintaining social, family and occupational relationships, and trouble sleeping. See November 2009 notice of disagreement. In October 2015, the Veteran's wife reported he has experienced irritability around family members, and increased irritability and anger. See October 2015 VA examination. The Veteran reported that he startles easily is irritable and has persistent thoughts of in-service events. The Veteran believes his symptoms warrant a 70 percent rating. 

The Veteran was afforded a VA examination in December 2009. The examiner noted the Veteran's PTSD symptoms included sleep disturbance, daily nightmares, intrusive thoughts, hypervigilance, anxiety, that he startled easily and was uncomfortable in crowds. See December 2009 VA examination. The examiner noted the Veteran reported no close friends, and limited recreational and leisure interests. Id. 

On the mental status examination, the Veteran was alert, cooperative and appropriately dressed. He was oriented times 3.  The Veteran did not display any lucid dissociation, bizarre motor movements, and had an appropriate affect. There was no impairment in thought process, and no homicidal or suicidal ideation. During, the interview his memory, including remote and recent appeared to be intact. The examiner noted the Veteran reported ongoing trouble with his memory. The Veteran did not have hallucinations or delusions, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or homicidal and/or suicidal thoughts.

The examiner diagnosed PTSD, depressive disorder not otherwise specified (NOS) and assigned a GAF score of 54. The examiner noted the Veteran had moderate and persistent symptoms of PTSD and depressive disorder. The examiner noted that the Veteran's symptoms of PTSD and depressive disorder mutually aggravate one another and a degree of impairment could not be assigned to one independent of the other. The examiner noted the Veteran's psychiatric symptoms result in some impairment of social functioning. Id. 

VA treatment records and private treatment records have been associated with the claims file. VA treatment records in February 2005 note ongoing depression, trouble sleeping and difficulty with short term memory, in particular recalling people's names. A March 2005, psychiatrist note indicates the Veteran was alert, oriented to place, person and time, with a flat affect and depressed mood. See March 2005 VA treatment record. Symptoms noted included poor sleep, depressed mood and withdrawing and isolating behaviors. Id.  

Private treatment records from 2006 forward have been associated with the Veteran's claims file. A private evaluation from February 2006 noted a diagnosis of PTSD, with a GAF of 45. See February 2, 2006 private treatment report. The Veteran reported nightmares 3 times per week, with flashbacks 2 times per week. It was noted the Veteran had intrusive thoughts, startled easily, and noted impairments in memory. It was noted the Veteran frequently socialized with family, and rarely with friends. The psychiatrist noted the Veteran was moderately compromised in his ability to sustain social and work relationships. Id. 

An October 2007 treatment noted ongoing nightmares, and flashbacks with increased startle and hypervigilance. See October 9, 2007 private treatment record. The Veteran reported frequent socialization with family, and nightmares twice weekly. The Veteran had a GAF of 50. Id. 

A February 2008 private treatment note reported the Veteran was experiencing approximately 2 nightmares a week and continued to startle easily, and was sleeping 4 to 5 hours a night. It was noted the Veteran had rarely been socializing with family and friends. See February 12, 2008 private treatment note. An October 2008 treatment note reported consistent symptoms with a GAF of 45. It was noted the Veteran rarely socialized with family and friends. Id.   

A March 2009 treatment record noted the Veteran was averaging 5 hours of sleep nightly and experiencing 3 nightmares weekly. See March 2, 2009 private treatment record.  The Veteran reported engaging in frequent socialization with family and friends. The Veteran reported continued memory trouble. A GAF of 45 was reported.  Id. In June 2009, a private treatment record noted the Veteran continued to experience hypervigilance, increased startle response, nightmares and flashbacks 3 times a week. Frequent socialization was noted with friends and family. See June 29, 2009 treatment record. 

A private treatment note from October 2009 reported increased trouble sleeping with nightmares 3 times a week and flashbacks 3 to 4 times a week.  A treatment record from January 2010 noted stable sleep receiving 5 to 6 hours a night with nightmares 3 times a week. Private treatment records prior to January 2010, note the Veteran was experiencing nightmares 3 times a week and approximately 5 hours of sleep a night. Id. 

A private treatment record from November 2010 noted the Veteran was experiencing nightmares 4 times a week, and getting 4 to 5 hours of sleep a night. See November 2, 2010 private treatment record. The Veteran reported panic attacks twice weekly, lasting approximately 10 minutes. The Veteran was experiencing flashbacks 4 times a week. In addition, it was noted the Veteran was experiencing recent moderate memory impairment. Id. 

A January 31, 2011 VA treatment record noted continued trouble sleeping and increased irritability and anger. See January 31, 2011 VA treatment record. The Veteran indicated avoiding social events and trouble concentrating. Id. VA mental health medication management note from February 11, 2011 noted worsening mood and depression with low energy and motivation in recent months, no suicidal ideation was indicated. See February 11, 2011 VA treatment noted. Increased arousal and conflict with the Veteran's significant others due to his PTSD symptoms was noted. Id. A VA mental health treatment note from November 1, 2011 noted a more restricted affect than usual. Further, the Veteran denied doing any activities outside of the house, and reported only leaving the house for work, and reported increased stressed and anxiety. Id.   

The Veteran was afforded a second VA examination in October 2015. The examiner noted the Veteran's PTSD symptoms included interference with his relationships including avoidance and withdraw, irritability, concentration difficulty, isolating at work and home, exaggerated startle response, trouble sleeping and anxiety. See October 2015 VA examination.  

The October 2015 examiner attributed the Veteran's depressive symptoms to his PTSD and that such interferes with his relationships, work and leisure and causes clinically significant distress or impairment. The examiner noted occupational and social impairment with reduced reliability and productivity. The Veteran noted no friends and decreased interest in his prior hobbies and leisure pursuits. The Veteran reported significant anxiety when around crowds. Id. 

The Veteran denied homicidal or suicidal ideations. The Veteran expressed symptoms including depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances in mood and motivation, and difficulty establishing effective work and social relationships. The examiner noted no obvious impairment in the Veteran's though process or communication. 

The Veteran was employed as a firefighter and reported avoiding coworkers and infrequently interacting with others, choosing to isolate at work. The Veteran reported occasionally calling out of work for emotional reasons, and reported being stressed by his responsibilities and training related to employment obligations. The examiner noted that the Veteran is likely to have moderate impairment in his social functioning and mild to moderate impairment in his occupational function as a result of his PTSD. Id.  

Regarding, the effects of PTSD and depressive disorder on occupational and social functioning, the evidence of record indicates that in January 2016, the Veteran stopped working as a fire fighter full time. A GAF of 50 indicates serous symptoms and difficulty in social and occupational functioning. 

The Board finds that the Veteran's symptoms have remained relatively consistent throughout the appeal period, and a 50 percent rating is warranted for the entire rating period on appeal. The evidence of record reflects the Veteran's PTSD has been manifested by difficulty sleeping, irritability, anger, anxiety, depression, isolative behavior, low motivation and energy, lack of concentration and difficulty maintaining relationships. Such symptomatology is consistent with a 50 percent rating. However, at no point during the period of appeal, is the Veteran's service-connected PTSD shown to have been productive of an increased level of social or occupational inadaptability so that criteria for a rating of 70 percent or higher was assignable. 

As noted, a 70 percent rating requires a level of occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near -continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish effective relationships.

Significantly, the evidence does not show symptoms of intermittently illogical, obscure or irrelevant speech; suicidal ideation; obsessional rituals; impaired impulse control; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish effective relationships that would be required for the assignment of a rating in excess of 50 percent. 

The Veteran remains married, and maintains relationships with his immediate family, it is noted that the Veteran's PTSD does impact these relationships which has been considered in his current assignment of a 50 percent rating. The evidence of record indicates the Veteran is no longer employed; however occupational impairment is only one factor to consider in examining the Veteran's PTSD. In sum, the record does not support a finding of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, and as such, a 50 percent rating, but no higher, is warranted.

The Board further notes that the GAF scores assigned pertinent to the period of a claim for increased rating-ranging from 35 to 54 alone do not provide a basis for assigning a rating in excess of 50 percent for the service-connected PTSD. According to DSM-IV, a GAF score ranging from 41 to 50 reflects severe symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), while a GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-worker). 

Here, the majority of the scores assigned during the relevant time period are split between the mild to moderate range and the severe range. These scores suggest a level of overall disablement consistent with no more than a 50 percent rating. GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a) (2015). When all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the overall evidence does not establish a level of impairment that more nearly approximates a 70 percent rating. As noted above, the Veteran remains married, has maintained relationships with his family, and his judgment and thinking have been shown to be largely intact. Thus, it cannot be said that he has deficiencies in most areas such as work, school, family relations, judgment, thinking or mood.When all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the overall evidence does not establish a level of impairment that more nearly approximates a 70 percent rating. 

Accordingly, the Board finds that a 50 percent, but no higher, rating for PTSD is warranted for the entire appeal period.

IV. Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted. An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate. Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability and contemplate the Veteran's symptoms. Specifically, the Veteran's PTSD symptoms has been characterized by occupational and social impairment with reduced reliability and productivity manifested by difficulty sleeping, irritability, anger, anxiety, depression, isolative behavior, low motivation and energy, lack of concentration and difficulty maintaining relationships, which are symptoms contemplated by the rating criteria. Therefore, the Board finds that the record does not reflect that the Veteran's PTSD is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extraschedular basis. 

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents a disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Veteran is currently service-connected for irritable bowel syndrome (IBS) (30 percent), chronic fatigue syndrome associated with IBS (60 percent), hemorrhoids associated with IBS (10 percent), blackout spells due to an undiagnosed illness (10 percent) and PTSD (50 percent). In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

An 50 percent rating for PTSD, is granted, but no higher, subject to the controlling regulations applicable to the payment of monetary benefits.

An evaluation in excess of 50 percent for PTSD is denied.


REMAND

The Veteran contends he is unemployable as a result of his service connected disabilities and entitlement to TDIU has been raised. A remand is necessary to provide proper notice and any additional development as to TDIU. 

The Veteran through the records has claimed that he is unemployable at least in part due to his service-connected disabilities. Further, the Veteran submitted a formal claim for TDIU in February 2016. TDIU is part and parcel of an increased rating claim and the Veteran through the record has claimed that he is unemployable at least in part due to his service-connected PTSD. A March 2016 private psychiatric report specifically raised the TDIU matter as the clinician noted that the Veteran qualifies for a total disability rating and unemployability due to the severity of his symptoms. As a result, since it has just been determined that a claim for TDIU is part of the pending increased rating claim, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103 (a) (West 2014) and 38 C.F.R. § 3.159(b) (2015). Therefore, on remand the Veteran should be provided with proper notice of the evidence necessary to substantiate a claim of entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist. Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.

2. Thereafter, take any additional development action deemed warranted and adjudicate TDIU. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


